Citation Nr: 1136008	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-23 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for lumbar strain with degenerative disc disease of the thoracic spine, effective from January 30, 2007, to June 4, 2007, and from September 1, 2007, to March 1, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for lumbar strain with degenerative disc disease of the thoracic spine, effective from March 1, 2008, to September 4, 2008.

3.  Entitlement to an evaluation in excess of 40 percent for lumbar strain with degenerative disc disease of the thoracic spine, effective from September 4, 2008.  

4.  Entitlement to a separate rating for a surgical scar on the lumbar spine.

5.  Entitlement to a separate rating for erectile dysfunction associated with service-connected thoracolumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2007, the RO granted an increased rating of 50 percent for the lumbar spine disability.  The Veteran requested a total temporary rating for lumbar spine surgery requiring convalescence in July 2007, and the RO granted that benefit in October 2007, effective from June 4, 2007, to September 1, 2007.  The RO also proposed to reduce the Veteran's 50 percent disability rating to 20 percent.  In January 2008, the RO reduced the disability rating for the lumbar spine from 50 percent to 20 percent, effective March 1, 2008.  The Veteran filed a Notice of Disagreement (NOD) in February 2008 with the disability rating assigned in the January 2008 RO decision.  The RO subsequently granted an increased rating of 40 percent for the lumbar spine disability in a December 2008 rating decision, effective September 4, 2008.  The Veteran has not indicated that he is satisfied with this rating.  Thus, the appeal initiated by the NOD is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  The Veteran appeared with his wife at the Veterans Benefit Office at the VA Healthcare Center in El Paso, Texas, and his representative was at the RO in Waco.)  A transcript is of record.

At the Board hearing, the Veteran submitted additional evidence which had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304, is not necessary because the Veteran waived initial RO review of the new evidence.

The issue of whether a separate rating for erectile dysfunction associated with the Veteran's service-connected thoracolumbar spine disability is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  Effective from January 30, 2007, to June 4, 2007, and from September 1, 2007, to March 1, 2008, the Veteran's thoracolumbar spine disability was manifested by limitation of motion most severely limited to 20 degrees of flexion, combined range of motion most significantly limited to 170 degrees, tenderness in the lumbar area, painful motion, some complaints of radiating pain, and some functional impairment in daily activities.   

2.  Effective from March 1, 2008, to September 4, 2008, the Veteran's thoracolumbar spine disability was manifested by forward flexion to 35 degrees and X-ray findings of bony fusion between the intervertebral bodies of L4-5 and L5.  

3.  Effective from September 4, 2008, the Veteran's thoracolumbar spine disability has been manifested by thoracolumbar spine ankylosis in the neutral position but no unfavorable ankylosis; forward flexion of the spine most severely limited to 15 degrees, and continued complaints of tenderness in the lumbar area, painful motion, some complaints of radiating pain, and some functional impairment in daily activities.

4.  Subsequent to the June 2007 thoracolumbar spine surgery, the Veteran's lumbar surgical scar has been tender and painful.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for service-connected thoracolumbar spine disability have not been met for the periods from January 30, 2007, to June 4, 2007, and from September 1, 2007, to March 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2011).

2.  The criteria for an evaluation of 40 percent, but no higher, for service-connected thoracolumbar spine disability have been met for the period from March 1, 2008, to September 4, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2011).

3.  The criteria for an evaluation in excess of 40 percent for service-connected thoracolumbar spine disability have not been met for the period beginning on September 4, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2011).

4.  Under the criteria in effect prior to October 23, 2008, a separate 10 percent evaluation is warranted for the Veteran's surgical lumbar scar disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2007); 73 Fed. Reg. 54,708 (Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. 

Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In February 2007 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  The RO subsequently submitted additional notice specific to the diagnostic criteria for the lumbar spine disability in May 2008.  In addition, the rating decisions dated in April 2007, October 2007, January 2008, and December 2008, June 2008 SOC, and December 2008, December 2009, and August 2010 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional periods to submit more evidence. 

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in the VA letter that was sent to him in February 2007.  

With regard to the duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, post-service Army medical records, and private treatment records.  He also was afforded VA examinations in February 2007, September 2007, September 2008, and June 2010, which addressed the disabilities on appeal.  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran reported at the Board hearing that he had ongoing treatment for spine injections including an upcoming appointment in August 2011.  The Board notes that the treatment records in the claims file reflect ongoing treatment for the spine including injections as part of his pain therapy.  Therefore, any additional records reflecting this treatment would be cumulative and unnecessary for the Board to make a determination in this case.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased ratings

A.  Relevant Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling disorder, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's disorder operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the disorder.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The RO originally granted service connection for degenerative disc and joint disease of the thoracic spine and lumbar strain in December 2005 assigning a 0 percent rating, effective December 1, 2004.  

The Veteran filed an increased rating claim in January 2007.  In April 2007, the RO granted an increased rating of 50 percent for the lumbar spine disability, effective from January 30, 2007.  In June 2007, the Veteran requested a temporary total rating for lumbar spine surgery necessitating convalescence, which was granted by the RO in October 2007, effective from June 4, 2007, to September 1, 2007, with the 50 percent rating reinstated thereafter.  The RO also proposed to reduce the 50 percent rating to 20 percent, which the RO subsequently instituted in January 2008, effective March 1, 2008.  

The Veteran filed an NOD as to the assigned rating in February 2008.  He complained of stiffness in the low back as well as pain and numbness in the upper part of his buttocks.  He also stated that his range-of-motion studies conducted by the VA examiner were inadequate because the examiner had him bend his knees.  In addition, he indicated that while the VA examination report noted that he could perform household chores, he could actually do very little, such as just washing the dishes.  He further mentioned that sitting down caused back pain, which interfered with his duties at work.  

The RO subsequently granted an increased rating of 40 percent in a December 2008 rating decision, effective September 4, 2008.  

The Veteran's lumbar spine disorder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243, for lumbosacral strain and intervertebral disc syndrome.  DCs 5235 to 5243 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2011)).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, DC 5243 (2011)).

B.  Facts

The Veteran testified at his July 2011 Board hearing that he has multiple incapacitating episodes per month, numbness and tingling down the legs, wears a brace issued by his private doctor, and also has had erectile dysfunction since October 2007.  His wife and an acquaintance also submitted statements in July 2011 attesting to the functional impairments they had witnessed the Veteran have as a result of his back disability.

Physical therapy records from William Beaumont Army Medical Center (BAMC) note that the Veteran was receiving electrical stimulation treatment to his lumbar region two times per week to assist with control of back pain, and had responded well to treatment.  Range of motion studies dated in September 2006 show the Veteran could forward flex so that his hand was on his shin and extension was limited to 15 degrees.  He complained of pain at tend of range of motion.  Straight leg raise was negative and he had no complaints of paresthesia.  He was tender to palpation at L5-S1.  X-ray examination dated in September 2006 showed degenerative changes in the lumbar spine.

A November 2006 BAMC physical therapy record shows the Veteran could forward flex to his hand to ankle and extend to 20 degrees.  Deep tendon reflexes were 2+ at L4, S1, and the bilateral lower extremities.  A November 2006 magnetic resonance imaging (MRI) report of the spine showed a shallow left subarticular disc protrusion at L4-5 impinging on the L5 nerve root; and L5-S1 annular tear with a focal central disc protrusion without significant neural displacement.

A December 2006 VA primary care note shows the Veteran complained of radiating pain into both buttocks but not the legs.  Bilateral straight leg testing was normal and muscle strength was 5 out of 5.  The assessment was back pain secondary to L4-5, L5-S1 disc protrusion.

In January 2007, a medical statement from a doctor at BAMC noted that the Veteran had a diagnosis of intervertebral disc degeneration of the lumbar spine and was being evaluated for lower back pain radiating to the legs.  

A January 2007 VA physical therapy record shows that active range of motion was 0 to 14 degrees of extension; 0 to 45 degrees of flexion; 0 to 22 degrees of left side bend; and 0 to 12 degrees of right side bend.  Strength testing in the lower extremities was 5 out of 5 bilaterally.  Sensation was intact to light touch in the bilateral lumbosacral paraspinals.

A February 2007 BAMC neurological evaluation showed that there was no decreased sensation response to tactile stimulation in the bilateral lower extremities.  Deep tendon reflexes also were normal at 2+ and symmetric throughout.  The assessment was L4-S1 degenerative disk disease and radiculopathy.

A February 2007 VA examination report shows that in August 2006 the Veteran reported that he developed very severe low back pain that occasionally radiated into both buttocks.  He was ordered to rest by a physician's assistant and his back improved slightly but he continued to have persistent low back pain with radiation into the bilateral lower extremities.  He reportedly had been having a flare-up of very severe back pain for the last few days and was on analgesics, hydrocodone, and anti-inflammatories, which were somewhat relieving.  He had constant pain on a daily basis and was able to dress himself and do most activities but did have to modify his activity to dress his lower extremities.  With the current flare-up he stated that he had lost a considerable amount of flexion and had been having difficulty with prolonged walking.  He had no weight loss, fever, or other changes, or bladder, bowel, or rectal difficulties.  He did not use any assistive devices or braces and was able to walk about 200 feet with stopping several times to rest. 

He was able to transfer, walk, and carry on activities of daily living including driving.  During the past 12 months he had lost approximately 10 days of work in August 2006.  He also had pain in the thoracic area, which was a continuation of the lumbar spine pain.

On physical examination, the gait was abnormal but it was noted that this was probably due to his left ankle surgery.  In the standing position, the left hip appeared higher than the right but both lower extremities measured the same length of 98 cm.  There was a marked straightening of the lumbar spine.  There also was marked tenderness in the lower lumbar paraspinals and in the intervertebral areas of the lower lumbar spine and upper sacral area.  There was a moderate amount of spasm on the right and left.  Extension was painful in about 5 degrees; lateral flexion to the right and left was 5 degrees; all of these motions were extremely painful.  Forward flexion was to about 30 degrees and repetitive forward flexion was extremely painful; he lost 10 degrees of flexion with repetitive forward flexion and had increased pain with this activity.  There also appeared to be fatigability with repetitive flexion of the lumbar spine times five.  Straight leg raising was positive at 40 degrees bilaterally.  Reflexes at the patella and Achilles were 1+ and equal bilaterally.  Pinprick appreciation in the lumbosacral area and light touch were intact bilaterally.  Previous X-ray examination in August 2006 showing mild spondylosis at L4-5 and the MRI findings in November 2006 were noted.  

In September 2007, a VA examination report shows the Veteran had undergone a diskectomy, laminectomy, and transforaminal lumbar interbody fusion at L4-S1 in June 2007, and subsequently had physical therapy.  He was not currently on any pain medication.  He stated that he had constant pain across his lower back at a scale of 2 to 4 that was aggravated with movement.  He did not use any back brace.  He no longer had radiation or numbness or tingling of the lower extremities and denied any bladder or bowel dysfunction.  He was off work for at least two months after surgery and went back to work doing office work on August 6, 2007.  After that he was not absent from work except on doctor's appointments.  He said he did household work except for lifting.  He had stiffness in the lower back and thoracic area and had difficulty putting on his clothes and shoes.  Otherwise, his back did not affect his usual daily activities.

On physical examination, his posture was erect without any list.  He had tenderness on the lumbar back on the surgical scar and around the surgical scar, with mild spasms.  Forward flexion was limited to 60 degrees due to pain; backward extension was limited to 10 degrees; left and right lateral rotation and flexion was limited to 25 degrees each.  With repetitive use, he continued to have the same limited motion of 10 degrees of extension and 60 degrees of flexion due to pain.

On neurological examination his left calf circumference was smaller than the right (33 cm versus 39 cm, respectively).  It was unknown if this was due to the lumbar spine disability.  Otherwise his lower extremity strength was 5 out of 5.  Sensory examination by light touch with monofilament showed that there were no sensory deficits in the lower extremities.  Deep tendon reflexes in the knees were 2+ and ankle jerk reflexes were 0 to 1+ bilaterally.  X-ray examination showed degenerative disk disease without radiculopathy of the thoracolumbar spine, status post diskectomy, laminectomy, and fusion from L4-S1. 

A December 2007 BAMC record shows forward flexion in the lumbar spine was to 80 degrees; extension was to 15 degrees; and bilateral side bending was to 17 degrees.  The Veteran denied any paresthesia or complaints of bowel or bladder difficulties.

A February 2008 BAMC record shows the Veteran reportedly drove an hour to and from work daily and reported that he had had more pain lately, and had started to use a cane for support while up on his feet.  He also could not perform yard work secondary to back pain and fatigue.  He denied any lower extremity paresthesia or complaints of bowel or bladder difficulties.  On objective evaluation, his forward flexion was to 36 degrees (which was worse) and extension to 10 degrees.  His strength was 5 out of 5 in the bilateral lower extremities and he was tender to palpation at the left L5-S1 and T8 to T11 with muscle spasm noted on the left paravertebral muscles.  X-ray examination showed status post fusion between levels of L4 and S1 without orthopedic hardware complications; and some bony fusion noted between the intervertebral bodies of L4-5 and L5-S1.

A separate February 2008 BAMC record notes that the Veteran continued to struggle with activities of daily living and had seen trivial benefits from his surgery.

In March 2008, a BAMC record shows lumbar forward flexion was to 35 degrees (which was worse); extension was to 10 degrees; and bilateral side bending was to 15 degrees.  He denied lower extremity paresthesia and had no complaints of bowel or bladder difficulties.

A July 2008 BAMC record notes that x-ray findings showed a stable posterior spinal fusion.  There were no sensory or motor deficits elicited on examination.  Straight leg raising tests were negative bilaterally.

In September 2008, a VA examination report shows there was no history of urinary incontinence, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  However, there was a history of erectile dysfunction and the Veteran did complain of numbness in the lower back.  There also was a history of fatigue, decreased motion, stiffness, spasms, and pain that was severe and constant.  There was no radiation of pain.  Flare-ups occurred weekly and lasted for hours.  However, there were no incapacitating episodes for the thoracolumbar region during the past 12 months.  The Veteran was able to rest in his office when he had a flare.  He used a walking cane and was able to walk more than a quarter mile, but less than one mile.

On objective evaluation of the thoracic sacrospinals, there were spasms, guarding, pain with motion, and tenderness.  The posture was described as 15 degrees forward flexed for comfort.  The head position was normal.  There was lumbar flattening.  On motor examination, there was active movement against full resistance in the bilateral lower extremities.  Sensory and reflex examination of the lower extremities also was normal.  There was thoracolumbar spine ankylosis in a neutral position.  There was no unfavorable ankylosis.  Range of motion studies showed that active and passive forward flexion was to 30 degrees with pain beginning at 0 degrees and ending at 30 degrees.  On repetitive use, forward flexion was to 20 degrees due to pain.  Extension was to 5 degrees with pain beginning at 0 degrees and ending at 5 degrees.  There was no additional loss of motion on repetitive use.  X-ray examination showed stable appearance of lumbar fusion hardware without significant disk disease visible in the upper lumbar spine.

The Veteran was currently employed full-time and had lost six weeks from work in the last 12-month period; two months from June to July 2008 for back surgery and four months of light duty.  (The Board notes that the Veteran's surgery actually took place in June 2007, not 2008; thus the examiner appears to be off by one year.)

The summary of all diagnoses and functional effects was severe lumbar degenerative disk disease and metallic fusion of L4-S1 and the problem associated with this was thoracolumbar spine strain.  There were significant effects on the Veteran's employment in that he had decreased mobility and there were mild to moderate effects on usual daily activities.

A September 2008 BAMC record notes the Veteran denied bowel or bladder deficits but had bilateral toe numbness with prolonged standing and severe cramping to the left calf every night.  On objective evaluation the Veteran stood with an increased pelvic tilt and the weight shifted to the right lower extremity due to pain.  He also had significant left calf atrophy.  Forward flexion was to 24 degrees and extension was to 12 degrees, all limited by pain and muscle guarding.  Straight leg raising tests were negative bilaterally.  Neurological/vascular examination was intact to light touch in the bilateral lower extremities except for decreased light touch sensation to the buttock area.

A June 2010 VA examination report shows the Veteran reported having severe low back pain at a 7 to 8 out of 10 with stabbing and shooting pain into both legs and a dull ache to the upper back to the point where he could not stand for a short period of time.  The pain would last for one to two days and occurred weekly.  The pain radiated to the upper back and to both lower legs.  He had flare-ups every three to four months that were alleviated by one to two days of rest and medication.  Flare-ups affected his mobility, moods, and activities of daily living, mainly bathing and grooming.  There were no reported incapacitating episodes of spine disease.  The Veteran's posture was normal and there was symmetry in appearance of the spine.  There was no thoracolumbar spine ankylosis.  There also were no spasms, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracic sacrospinals.  Motor examination in the bilateral lower extremities had active movement against full resistance.  Sensory and reflex examination was normal.  Forward flexion was to 15 degrees; bilateral lateral flexion and rotation were each 30 degrees.  There was no additional limitation of motion following repetitive movement.  Straight contralateral leg raise were both normal.

September 2008 VA X-ray studies were noted.  A November 2008 MRI of the dorsal (thoracic) spine also was noted, which showed no spondylolisthesis or compression fractures.  T4-T5 through T10-T11 disc spaces were diffusely desiccated.  It was noted that the Veteran was employed full-time and had lost two weeks from work in the last 12-month period because of doctor's appointments.  The diagnosis was degenerative disc disease of the thoracolumbar spine with fusion of L4-S1; status post diskectomy and laminectomy.

An April 2010 BAMC record shows the Veteran complained of severe diffuse spine pain located in the lower lumbar spine and point tenderness in the midthoracic spine.  He denied any pain shooting into the legs but did report numbness in the S1 distribution bilaterally on occasion.  He denied any weakness of the legs but did require a cane for ambulation due to the pain.  On physical examination, the Veteran was in obvious discomfort; he walked with a cane in a stooped fashion with very short gait lengths.  With regard to the neurologic examination, he had fairly good strength at 5 out of 5 in his bilateral lower extremities in all distributions; and sensation was grossly intact to light touch.  He had normal 2+ deep tendon reflexes in his left lower extremity.  He had a diminished 1+ deep tendon reflex in the right patella; the remainder of the examination was within normal limits.

An October 2010 BAMC record shows the Veteran had multiple pain management interventions for his thoracolumbar spine but that none improved his symptomatology.  He denied paralysis or paresthesias, saddles anesthesia, or bowel or bladder incontinence.  He also denied any radicular symptoms at present.  He ambulated with a cane primarily due to some limitations of the left leg, which had been persistent for a long period.  He denied any new symptoms but had not gotten any better since April.

On physical examination, his sensory examination was intact to light touch from L2 to S1 bilaterally and muscle strength was 4 to 5 out of 5 in all distributions.  There were no focal deficits or loss of function.  He had negative straight and cross straight leg raising signs.  

Private treatment records dated through April 2011 show the Veteran continued to receive spinal epidural injections for radicular pain in the thoracolumbar spine.

C.  Analysis

The medical evidence shows that from January 30, 2007, to June 4, 2007, and from September 1, 2007, to March 1, 2008, forward flexion of the lumbar spine was at most limited to 20 degrees after repetitive movement.  After the spine surgery, the combined range of motion of the thoracolumbar spine was at most limited to 170 degrees.  There were no findings of ankylosis of the entire spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  While there was noted to be some bony fusion between the intervertebral bodies of L4-5 and L5-S1 after the surgery, the entire spine was not consolidated or immobile.  These findings show that the next higher 100 percent rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, for the period from January 30, 2007, to June 4, 2007, or from September 1, 2007, to March 1, 2008.  

In addition, the next higher, 60 percent, rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the medical evidence demonstrates that the Veteran did not have any incapacitating episodes having a total duration of at least six weeks during the relevant time frame.  

A separate neurological rating for the bilateral lower extremities is not warranted.   Prior to the lumbar surgery, the Veteran had radiating pain to the lower extremities and MRI findings showed left subarticular disc protrusion at L4-5 impinging on the L5 nerve root; and L5-S1 annular tear with a focal central disc protrusion without significant neural displacement.  However, in spite of findings of radiating pain and radiculopathy, sensory and motor examination in the bilateral lower extremities was normal.  He also had no weight loss, fever, or other changes, or bladder, bowel, or rectal difficulties.  Moreover, after the lumbar surgery, his symptoms of radiation, numbness, and tingling of the lower extremities improved.

A separate rating for a tender, painful surgical scar on the lumbar spine is warranted, however.  Under 38 C.F.R. § 4.118, DC 7804, a 10 percent rating is warranted for superficial scars that are painful on examination (as in effect prior to October 23, 2008).  This is the maximum evaluation available under this diagnostic code.  The September 2007 VA examination report notes that the Veteran had tenderness on the lumbar back on and around the surgical scar.  Therefore, the medical evidence shows that a separate 10 percent rating applies for the scar.  As of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, because the Veteran's claim was received before that date in January 2007, these revisions do not apply to the present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008). 

The medical evidence pertaining to the period from March 1, 2008, to September 4, 2008, shows that forward flexion was to 35 degrees; extension was to 10 degrees; and bilateral side bending was to 15 degrees.  The Veteran denied lower extremity paresthesia and had no complaints of bowel or bladder difficulties.  X-ray findings showed a stable posterior spinal fusion.  There were no sensory or motor deficits elicited on examination.  Straight leg raising tests were negative bilaterally.

During this time frame, the Veteran had a 20 percent disability rating for the lumbar spine.  As noted, the next higher 40 percent rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  X-ray findings noted bony fusion between the intervertebral bodies of L4-5 and L5-S1.  Moreover, just a few months later in September 2008, it was noted that the Veteran had thoracolumbar spine ankylosis in the neutral position.  In addition, while range of motion studies did not demonstrate that forward flexion was limited to at 30 degrees during this time frame, but rather 35 degrees, forward flexion also was not measured after repetitive use.  Based on these findings, the evidence more closely approximates the criteria for a 40 percent disability rating for the thoracolumbar spine disability under the General Rating Formula for the spine, for the period from March 1, 2008, to September 4, 2008.  The next higher 50 percent rating is not warranted, as the medical evidence does not show that there is unfavorable ankylosis of the thoracolumbar spine.

In addition, the next higher, 60 percent, rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as the medical evidence does not mention any incapacitating episodes during the relevant time frame.  

A separate neurological rating for the bilateral lower extremities also is not warranted, as the Veteran denied lower extremity paresthesia and had no complaints of bowel or bladder difficulties.  There were no sensory or motor deficits elicited on examination; and straight leg raising tests were negative bilaterally.

Effective September 4, 2008, the Veteran has a 40 percent disability rating.  The only way to get a rating higher than this under the relevant diagnostic criteria is if there is unfavorable ankylosis of the entire thoracolumbar spine (or the entire spine), or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The medical evidence for the period from September 4, 2008, forward shows there was thoracolumbar spine ankylosis in the neutral position but no unfavorable ankylosis.  Forward flexion of the spine was most severely limited to 15 degrees, as reported in June 2010.  There were complaints of flare-ups but there were no incapacitating episodes for the thoracolumbar spine of at least six weeks.  While the September 2008 VA examination report noted that the Veteran had lost six weeks from work in since June 2008 due to the spine surgery, the surgery actually took place in June 2007, and the Veteran received a temporary total rating for his convalescence following this surgery.  These findings do not warrant a rating higher than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

A separate neurological evaluation is not warranted, as the Veteran denied a history of urinary incontinence, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  He complained of bilateral toe numbness on prolonged standing and numbness in the S1 distribution bilaterally, but neurological, sensory, motor, and reflex examination of the lower extremities was consistently normal.  

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, the medical evidence shows the Veteran's functional impairment associated with the thoracolumbar spine disability includes effects on physical activities, such as prolonged walking and some activities of daily living.  However, this functional impairment due to pain is considered in the staged 50 and 40 percent ratings that are assigned under DCs 5237-5243 and the separate 10 percent rating assigned under DC 7804 in the present decision.  The medical examination reports of record specifically considered the additional functional loss due to weakness, fatigability, or incoordination.  Pain was considered in determining the present severity of the thoracolumbar spine disability.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran is competent to report symptoms associated with his lumbar spine disorder, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his thoracolumbar spine disability and his views are of no probative value.  And, even if his opinion were entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the thoracolumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that he has not required frequent hospitalization for the service connected disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned ratings.  Further, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  After the Veteran's surgery in June 2007, he reportedly went back to work in August 2007.  Subsequent to that he reported missing approximately 2 weeks of work in a 12-month period due to doctor's appointments.  There is no indication of marked interference with employment due to the thoracolumbar spine disability.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration for the disability on appeal is not in order.

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected thoracolumbar spine disability, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran apparently is working full-time in an office job.  Because the record does not show the Veteran has been rendered unemployable as a result of his service-connected disability, an inferred TDIU claim is inapplicable in this case.

A separate 10 percent rating is assigned for a tender, painful surgical lumbar scar; and an increased 40 percent rating is warranted from March 1, 2008, to September 4, 2008.  Otherwise, the preponderance of the evidence is against the claim for an evaluation higher than 50 percent for the service-connected thoracolumbar spine disability, from January 30, 2007, to June 4, 2007, and from September 1, 2007, to March 1, 2008; or an increased rating in excess of 40 percent, effective September 4, 2008.

ORDER

Entitlement to an evaluation in excess of 50 percent for lumbar strain with degenerative disc disease of the thoracic spine, effective from January 30, 2007, to June 4, 2007, and from September 1, 2007, to March 1, 2008, is denied.

Entitlement to an evaluation of 40 percent, but no higher, for lumbar strain with degenerative disc disease of the thoracic spine, effective from March 1, 2008, to September 4, 2008, is granted, subject to the pertinent regulatory criteria relating to the payment of monetary awards.

Entitlement to an evaluation in excess of 40 percent for lumbar strain with degenerative disc disease of the thoracic spine, effective from September 4, 2008, is denied.

Entitlement to a separate rating of 10 percent for a surgical scar on the lumbar spine is granted, subject to the pertinent regulatory criteria relating to the payment of monetary awards.

REMAND

The Veteran testified at the Board hearing that he had experienced erectile dysfunction since October 2007.  None of the treatment records mentions treatment for this disorder or any opinion as to the etiology of the disorder, and it is not clear whether this impairment is a result of the Veteran's service-connected thoracolumbar spine disability.  For this reason, a medical examination is necessary to resolve this matter. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurological examination to determine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that he has erectile dysfunction which is due to his service-connected lumbar strain with degenerative disc disease of the thoracic spine; or whether such a relationship to service is unlikely (i.e., less than a 50-50 degree of probability).

Any opinion provided should include discussion of specific evidence of record.  If any question cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation why those questions cannot be answered.

2.  Thereafter, readjudicate the remanded claim de novo.  If the benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative with an SSOC and appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


